Citation Nr: 0409495	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  93-21 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $17,030.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from January 1944 to 
October 1945, and died in August 1979.  The appellant is his 
widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1993 decision by the Committee on 
Waivers and Compromises (Committee) at the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the Committee determined 
that there was a statutory bar to waiver of recovery due to 
material misrepresentation by the appellant.  The Board 
remanded this case to the Committee in decisions dated 
September 1997, January 2001 and May 2003.



FINDINGS OF FACT

1.  The appellant affirmatively denied receipt of any 
household income to VA on her signed Eligibility Verification 
Reports (EVR) from 1989 to 1991 which she submitted for 
purposes of determining her eligibility for improved death 
pension benefits.

2.  The EVR forms provided by VA included instructions and 
advisements regarding what VA considered household income for 
purposes of determining entitlement to improved death pension 
benefits.

3.  The appellant was notified by VA that her award of 
improved death pension benefits was based upon her report of 
"0" countable household income, and that she was required 
to report any changes in household income.

4.  The RO discovered in 1992 that the appellant had been in 
receipt of a gross $255.35 monthly private annuity benefit, 
paid by the Central States Southeast and Southwest Areas 
Pension Fund, since September 1, 1979.

5.  The appellant's intentional misrepresentation of 
household income to VA resulted in an overpayment of $17,030 
in death pension benefits for the time period of February 1, 
1989 to October 1992.  

6.  The appellant's willful misrepresentation of material 
fact and act of bad faith bars her from seeking waiver of 
recovery of the $17,030 in overpaid improved death pension 
benefits.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of improved death 
pension benefits in the amount of $17,030.00 is precluded by 
reason of misrepresentation and bad faith on the part of the 
appellant.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. 
§§ 1.963, 1.965, 3.105 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to waiver of 
recovery of an overpayment of VA improved death pension 
benefits in the amount of $17,030.00.  As preliminary matter, 
the Board notes that the notice and duty to assist 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) do not apply to a claim for waiver of recovery of 
overpayment as these types of claims are subject to separate 
notice and development provisions.  Barger v. Principi, 16 
Vet. App. 132 (2002).

By letter dated July 31, 1992, the RO proposed to 
retroactively reduce the appellant's improved death pension 
benefits effective February 1, 1989 based upon notice of 
unreported earned income.  At that time, the RO provided the 
appellant a 60-day period within which to show that the 
benefits should be continued.  38 C.F.R. § 3.105(h) (2002).  
The appellant subsequently submitted information confirming 
the source of the income in question, and requested a waiver 
of overpayment at that time.  By decision dated October 1992, 
the RO implemented the proposed reduction.  Id.  That same 
month, the appellant was informed in writing of the 
overpayment of VA improved death pension benefits in the 
amount of $17,030.00 and she requested a waiver of the 
overpayment.

In this case, the RO has undertaken extensive development to 
verify the appellant's sources and amounts of income in 
question, as well as the proper calculation of debt, as a 
result of Board remand orders dated September 1997, January 
2001 and May 2003.  A final audit of the appellant's account 
has been conducted confirming the overpayment of $17,030 
since February 1, 1989 as well as an additional $27,326 of 
overpaid benefits for an earlier time period which is not the 
subject of this appeal.  The appellant has not disputed the 
audit results.  

As addressed below, the dispositive issue on appeal is 
whether a bar exists to waiver of recovery due to 
misrepresentation by the appellant.  The November 2002 
Supplemental Statement of the Case (SSOC) informed the 
appellant of the Reasons and Bases for concluding that waiver 
of recovery was barred to her misrepresentation.  By RO 
letter dated May 22, 2003, the appellant was specifically 
advised of her right to provide evidence or argument on the 
issue of fraud and/or intentional misrepresentation, but no 
reply has been received.  The appellant has had ample 
opportunity to submit evidence and argument on this point.  
The Board does note that the appellant's Income Verification 
Match (IVM) folder is presumed lost or destroyed.  However, 
the information contained therein consists of financial 
information protected by privacy laws which have been 
verified by the appellant.  As reflected in several comments 
of record, none of this information could reasonably be 
beneficial to the appellant's contentions on appeal.  On the 
facts of this case, the Board finds that VA's duty to provide 
notice and assist the appellant has been satisfied.

Briefly summarized, the appellant has been eligible for 
improved death pension benefits since 1980.  Her initial 
application, received in January 1980, revealed her report 
that she had no source of household income.  Her initial 
award letter, dated June 2, 1980, indicated that she was 
being awarded monthly benefits of $249.08 based upon her 
report of no countable income.  At that time, she was advised 
to "PLEASE NOTIFY US IMMEDIATELY OF ANY CHANGE IN THE NUMBER 
OF DEPENDENTS OR CHANGES IN INCOME OTHER THAN GENERAL SOCIAL 
SECURITY INCREASE."

In January 1981, the RO received notice from the Social 
Security Administration (SSA) that the appellant had not 
received any type of benefit.  Her VA notices of award, dated 
June 1981, November 1984, reiterated that her award of 
monthly death pension benefits was based upon her report of 
"0" countable household income.

Thereafter, the appellant's VA-Form 21-8918's ("Improved 
Pension Eligibility Verification Report (WIDOW/ER WITH NO 
CHILDREN)" (hereinafter "EVR") reflected her reports of 
"NONE" for all forms of income, to include "OTHER 
RETIREMENT (Company, state, local, etc.)" for the years 1986 
and 1987.  She also denied any assets other than nominal 
monetary amounts in her bank account.  She signed these 
documents with notice of the penalties for "willful 
submission of any statement or evidence of a material fact, 
knowing it is false, or fraudulent acceptance of any payment 
to which you are not entitled."  

The 1986 EVR Form included an instruction to "[r]eport ALL 
income (money and services) as requested."  (emphasis 
original).  It also advised the appellant to contact VA or 
her representative with regard to any questions she may have 
in filling out the form.  The 1987 EVR Form included an 
attached VA Form 21-8983 which provided instructions on how 
to complete the EVR, and section "5. REPORT OF INCOME AND 
NET WORTH" specifically referred the appellant to read 
specified paragraphs of the EVR instructions prior to 
reporting her forms of monthly income.  

In December 1988, the appellant was provided a letter by the 
RO advising her that the award of monthly death pension 
benefits was based upon her report of "0" net countable 
income.

The appellant's EVR's for the years 1988-1991 were based on a 
revised VA Form 21-0518 that included EVR instructions, VA 
Form 21-0510, as an attachment.  Again, she reported "NONE" 
or "0" for all forms of income, to include "OTHER 
RETIREMENT (Company, state, local, etc.)" on each form.  She 
also denied any assets other than nominal monetary amounts in 
her bank account.  These documents referred her to the EVR 
instructions that were provided prior to reporting her 
monthly income amounts.  She certified her statements as true 
with notice of the penalties for "willful submission of any 
statement or evidence of a material fact, knowing it is 
false, or fraudulent acceptance of any payment to which you 
are not entitled."  

Thereafter, the RO received information that the appellant 
had income not reported to VA.  The appellant's EVR for the 
year September 1991 thru August 1992 first reflected her 
report of receiving death pension benefits from her husband 
in the monthly amount of $255.35.  By letter dated July 31, 
1992, the RO proposed termination of her pension benefits due 
to excessive income.

An August 11, 1992 statement from Ohio Valley National Bank 
indicated that the appellant had been receiving direct 
deposits in the amount of $413 from the U.S. Treasury (VA 
Benefit), and $255.35 from Central States P Pension.

In August 1992, the appellant submitted a statement which 
read as follows:

I do not remember who helped me with the 
income questionnaire [t]hat is in question for 
year 1989.

I did not know what all was to be reported - I 
did use the money to repair my house as it was 
in a state of roof leaking and boards coming 
off of siding.

I also have had two bad surgeries one 
Hysterectomy 10-18-80 $831.50 which was paid 
off.  Otistis [sic] media [$]382.90.

My total income would be $255.35 without my 
V.A.

I have no bank account but $300.00 now - and 
utilities as due.

I am asking for a waiver on this due to undue 
hardship on me.

By decision dated October 1992, the RO terminated the 
appellant's improved death pension benefits effective 
February 1, 1989.  The RO provided the appellant notice on 
October 15, 1992 that she had been overpaid pension benefits 
in the amount of $17,030.00.  The appellant submitted a 
waiver request in October 1992 and attached a Financial 
Status Report (FSR) reflecting her only source of income as 
the private pension benefit in the amount of $255.  She 
denied any other source of income, and claimed a monthly net 
deficit of $143.

By decision dated January 1993, the Committee denied the 
appellant's claim for waiver of overpayment by determining 
that a statutory bar to waiver of recovery existed due to 
material misrepresentation by the appellant.  In her notice 
of disagreement received April 1993, the appellant provided 
the following explanation for her failure to report the 
private pension income:

I'm writing this letter to let you know that I 
did not understand what was me[a]nt by income 
since I am not working and didn't have a 
income coming in[.]  I was told I didn't have 
to put down any thing[.]  I did not know that 
I was to put down my deceased husbands 
Retirement plan of $255.35 a month that is not 
enough for me to get thru a month.  I have 
been out trying to get work and everywhere I 
go they tell me my age is holding me back.  I 
see no way I can pay back this money.  I have 
to borrow money every month since my Veterans 
check has been taken away from me so I can pay 
my gas, water and lights.  I had to go and get 
food stamps so I can eat.  [P]lease if you can 
help me to understand this I would like for 
someone to write me and tell me what I can do 
for I can[']t keep going on like this[.]  I 
know the day is coming that I won't be able to 
borrow the money to pay my gas, lights and 
water and they will shut them off.  Please 
help me I just don't understand what I can do 
to make things better.

At that time, the appellant submitted an FSR reflecting her 
only source of income as the private pension benefit in the 
amount of $255 with a monthly net deficit of $245.

In May 2001, the RO received information from the Central 
States Southeast and Southwest Areas Pension Fund indicating 
as follows:

"The Central States Pension Fund is an 
employer financed program from which [the 
appellant] is currently receiving a Joint and 
50% Surviving Spouse Benefit in the amount of 
$255.35 per month for life, effective 
September 1, 1979.  Since this date [the 
appellant] has been receiving the gross amount 
for each month, no taxes are deducted.

A subsequent audit conducted by the Committee confirmed that, 
from the time period of February 1, 1989 to October 1992, 
that the appellant was overpaid benefits in the amount of 
$17,030.00.  In in the process of that audit, the Committee 
discovered that the appellant was actually overpaid benefits 
in the amount of $44,356 since September 1979.

As a threshold matter, the Board must determine the 
lawfulness of the debt asserted.  See Schaper v. Derwinski, 1 
Vet. App. 430 (1991); VAOPGCPREC 6-98 (Apr. 24, 1998).  The 
issue on appeal concerns whether the appellant is entitled to 
waiver of recovery of an overpayment of improved death 
pension benefits in the amount of $17,030 effective February 
1, 1989.  An audit conducted by the Committee has confirmed 
the lawfulness of the debt asserted since February 1, 1989 
and, in the process of that audit, discovered that the 
appellant was actually overpaid benefits in the amount of 
$44,356 since September 1979.  Neither the appellant nor her 
representative has disputed the results of the Committee's 
audit, and the Board agrees with the Committee's finding.  
Thus, the evidence establishes that the appellant received an 
overpayment of $17,030 in death pension benefits from the 
time period from February 1, 1989 to October 1992.

The Committee has determined that waiver of recovery is 
prohibited in this case as the overpayment in death pension 
benefits to the appellant was the result of conduct on her 
part which amounted to misrepresentation of a material fact.  
38 U.S.C.A. § 5302(c) (West 2002).  A debtor's conduct is 
deemed to constitute bad faith "if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and results in a loss to the 
government."  A debtor exhibits lack of good faith where the 
debtor's conduct shows an "absence of an honest intention to 
abstain from taking unfair advantage of the ... Government."  
The Board also notes that any misrepresentation of material 
fact must be "more than non-willful or mere inadvertence."  
38 C.F.R. § 1.962(b) (2003).

The facts in this case show that, as early as 1980, the 
appellant was advised that her award of death pension 
benefits was based upon her report of no household income, 
and that she held the burden of reporting any changes in 
household income.  A statement from the Central States 
Pension Fund confirms that the appellant had been receiving a 
private surviving spouse benefit of $255.35 per month since 
September 1, 1979.  The appellant did not disclose this form 
of income on her EVR forms from the years 1980 to 1991.  The 
appellant does not now deny receipt of the private pension 
income, but claims that she did not understand that this was 
a form of income that was required to be disclosed.  Her 
representative has argued that the Committee improperly 
considered the appellant's "silence" as to this form of 
income as evidence of fraud or intentional misrepresentation 
of income.

The evidence clearly shows that, in EVR forms for the years 
1986-1991, the appellant affirmatively denied the receipt of 
any household income by marking "NONE" or "0" for all 
forms of income, to include "OTHER RETIREMENT (Company, 
state, local, etc.)."  The Board finds it incredulous that 
the appellant did not understand her receipt of monies from 
the private retirement plan was not income, particularly when 
she refers to using this "money" to make house repairs and 
that she would have received a yearly statement from the 
pension plan for federal income tax purposes.  Furthermore, 
the 1986 EVR Form instructed her that "ALL" income to be 
reported to VA included both money and services.  All the EVR 
forms for the time period in question also included 
instructions specifically meant to help her fill out the "5. 
REPORT OF INCOME AND NET WORTH" section.  

On the totality of evidence, the Board finds the appellant 
knowingly omitted a form of income on her EVR forms, under 
the penalties for making false statements, in order to 
receive VA benefits to which she knew was not entitled.  She 
engaged in a willful blindess, or deliberate indifference, to 
truthful reporting of an obvious form of income in order to 
obtain VA benefits during a time period for which she 
concedes she was facing financial difficulties.  Her 
intentional misrepresentation and act of bad faith led to a 
loss the government in the amount of $17,030 for the time 
period of February 1, 1989 to October 1992.  Accordingly, the 
Board finds that the appellant's willful misrepresentation of 
material fact and act of bad faith bars her from seeking 
waiver of recovery of the $17,030 in overpaid improved death 
pension benefits.  There is no doubt of material fact to be 
resolved in the appellant's favor.  38 U.S.C.A. § 5107(b) 
(West 2002).  Her claim, therefore, is denied.


ORDER
Waiver of recovery of an overpayment of improved death 
pension benefits in the amount of $17,030.00 is denied.




	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



